Name: 97/589/EC: Commission Decision of 28 July 1997 amending Decision 96/333/EC establishing health certification of live bivalve molluscs, echinoderms, tunicates and marine gastropods from third countries which are not covered by a specific decision (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  marketing;  health;  fisheries;  tariff policy
 Date Published: 1997-08-29

 Avis juridique important|31997D058997/589/EC: Commission Decision of 28 July 1997 amending Decision 96/333/EC establishing health certification of live bivalve molluscs, echinoderms, tunicates and marine gastropods from third countries which are not covered by a specific decision (Text with EEA relevance) Official Journal L 238 , 29/08/1997 P. 0047 - 0047COMMISSION DECISION of 28 July 1997 amending Decision 96/333/EC establishing health certification of live bivalve molluscs, echinoderms, tunicates and marine gastropods from third countries which are not covered by a specific decision (Text with EEA relevance) (97/589/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs (1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 thereof,Whereas Commission Decision 97/20/EC (2), as amended by Decision 97/565/EC (3), establishes the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods; whereas Part II of the Annex to that Decision sets out the third countries which might be the subject of a provisional decision based on Council Decision 95/408/EC (4), as amended by Decision 97/34/EC (5); for those third countries, health certification is required, as provided for in Commission Decision 96/333/EC (6), which is applicable until 30 June 1998;Whereas Decision 95/408/EC is applicable until 31 December 1998; whereas the period of validity of Decision 96/333/EC should therefore be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Article 5 of Decision 96/333/EC, the words 'for two years` are hereby replaced by 'to 31 December 1998`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 28 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 1.(2) OJ No L 6, 10. 1. 1997, p. 46.(3) OJ No L 232, 23. 8. 1997, p. 15.(4) OJ No L 243, 11. 10. 1995, p. 17.(5) OJ No L 13, 16. 1. 1997, p. 33.(6) OJ No L 127, 25. 5. 1996, p. 33.